Case 8:19-cv-00449-CEH-JSS Document 13 Filed 03/05/19 Page 1 of 2 PageID 557




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    WAHEED NELSON,
                                         Case No.:       8:19-CV-00449-CEH-JSS
                  Plaintiff,

    vs.

    BOB GAULTIERI, OFFICIAL CAPACITY
    AS SHERIFF OF PINELLAS COUNTY,
    FLORIDA DEPARTMENT OF CORRECTIONS,
    CORIZON, LLC, MAXIM HEALTHCARE
    SERVICES INC., MATTHEW SWICK, M.D.
    and ALL FLORIDA ORTHOPAEDIC
    ASSOCIATES, P.A., WITCHNER BELIZAIRE, M.D.

                Defendants.
    ____________________________________________/

          DEFENDANTS MATTHEW SWICK, M.D. AND ALL FLORIDA
                  ORTHOPAEDIC ASSOCIATES, P.A.'S
               NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify that the instant action:
            X     IS      related to pending or closed civil or criminal cases(s) previously
                          filed in this Court, or any other Federal or State court, or
                          administrative agency as indicated below:

                          •      Nelson v. Gualtieri, et al., Case No. 17-5323-CI (Sixth
                                 Jud. Cir.) — removed to this Court on February 21,
                                 2019

                IS NOT related to pending or closed civil or criminal cases filed with this
                       Court, or any other Federal or State court, or administrative
                       agency.




                                              1
Case 8:19-cv-00449-CEH-JSS Document 13 Filed 03/05/19 Page 2 of 2 PageID 558




         I further certify that I will serve a copy of this NOTICE OF PENDENCY OF
    OTHER ACTIONS on each party no later than 14 days after appearance of the party.

           Dated: March 5, 2019

                                       Respectfully submitted,
                                        /s/ Mindy McLaughlin
                                       MINDY MCLAUGHLIN, ESQUIRE
                                       Florida Bar No.: 96260
                                       GABRIELLE OSBORNE, ESQUIRE
                                       Florida Bar No. 16856
                                       BEYTIN, MCLAUGHLIN, MCLAUGHLIN,
                                       O’HARA, KINMAN & BOCCHINO, P.A.
                                       1706 East Eleventh Avenue
                                       Tampa, FL 33605
                                       Tel: (813) 226-3000; Fax: (813) 226-3001
                                       Email Designations: jvbarnes@law-fla.com
                                       and Secondary Electronic Mail Addresses: law-
                                       fla@outlook.com
                                       Attorneys for Defendants Matthew Swick, M.D.
                                       and All Florida Orthopaedic Associates, P.A.

                            CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on March 5, 2019, I electronically filed the
    foregoing with the Clerk of the Court by using the CM/ECF system, which will send
    a notice of electronic filing to counsel of record.
                                       /s/ Mindy McLaughlin
                                       Attorney




                                           2
